              Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 1 of 12

   Karma M. Giulianelli (SBN 184175)                 Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                 paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                  FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                      LLP
 3 Denver, Colorado 80202                            Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                         San Francisco, CA 94111
 4                                                   Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                       cvarney@cravath.com
 6 850 Third Avenue                                  CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                825 Eighth Avenue
 7 Tel.: (212) 687-1980                              New York, New York 10019
                                                     Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation         Counsel for Plaintiff Epic Games, Inc. in Epic
                                                     Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                 Brian C. Rocca (221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                   brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                      MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                 One Market, Spear Street Tower
   Telephone: (206) 623-7292                         San Francisco, CA 94105-1596
13                                                   Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and    Counsel for Defendants Google LLC et al.
15 Attorneys for Pure Sweat Basketball, Inc.

16 Bonny E. Sweeney (SBN 176174)
   bsweeney@hausfeld.com
17 HAUSFELD LLP
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                             JOINT CASE MANAGEMENT STATEMENT
                                       3:21-MD-02981-JD
           Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 2 of 12


 1                      UNITED STATES DISTRICT COURT

 2                    NORTHERN DISTRICT OF CALIFORNIA
 3
                            SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                Case No. 3:21-md-02981-JD

 7
                                         JOINT CASE MANAGEMENT
 8                                       STATEMENT

 9                                       Date: February 18, 2021
                                         Time: 10:00 a.m.
10                                       Courtroom: 11, 19th Floor (via Zoom)
                                         Judge: Hon. James Donato
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                      JOINT CASE MANAGEMENT STATEMENT
                                3:21-MD-02981-JD
                 Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 3 of 12




 1          Pursuant to this Court’s Order dated February 11, 2021, setting a status conference for

 2   February 18, 2021 (ECF No. 2), the parties in the above-captioned MDL action (the “Parties”), by

 3   and through their undersigned counsel, submit this Joint Case Management Statement.

 4           I.     CASE STATUS SUMMARY

 5          MDL Transfer Order. On February 5, 2021, the United States Judicial Panel on

 6   Multidistrict Litigation issued a Transfer Order (ECF No. 1) creating the centralized action In re

 7   Google Play Store Antitrust Litigation, No. 3:21-md-02981-JD (“Play Store MDL”). The Play

 8   Store MDL is comprised of (A) one individual action; (B) one consolidated developer class action;
 9   (C) one consolidated consumer class action (all three of (A)-(C) have already been pending before
10   this Court); and (D) six new tagalong consumer class action cases transferred to this Court from
11   other District Courts. The details of these cases are as follows:
12          A.      Epic Games Inc. v. Google LLC et al., Case No. 3:20-cv-05671-JD (“Epic”), the
13                  only individual action;
14          B.      Two Developer class actions pending before this Court and previously consolidated
15                  as In re Google Play Developer Antitrust Litigation, Case No. 3:20-cv-05792-JD
16                  (“Developer Class Action”):
17                  (1)     Pure Sweat Basketball, Inc. v. Google LLC et al., Case No. 3:20-cv-05792-
18                          JD; and

19                  (2)     Peekya App Services, Inc. v. Google LLC, Case No. 3:20-06772-JD;

20          C.      Eight consumer class actions pending before this Court and consolidated as In re

21                  Google Play Consumer Antitrust Litigation, Case No. 3:20-cv-05761-JD

22                  (“Consumer Class Action”):

23                  (1)     Carr, et al. v. Google LLC et al., Case No. 3:20-cv-05761-JD;

24                  (2)     Bentley v. Google LLC, Case No. 3:20-07079-JD;

25                  (3)     McNamara v. Google LLC, Case No. 3:20-07361-JD;

26

27

28
                                                      1
                                JOINT CASE MANAGEMENT STATEMENT
                                          3:21-MD-02981-JD
                  Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 4 of 12




 1                    (4)      Herrera v. Google LLC, Case No. 3:20-07365-JD;

 2                    (5)      Carroll v. Google LLC, Case No. 3:20-07379-JD;

 3                    (6)      Esquivel v. Alphabet, Case No. 3:20-cv-8337-JD;

 4                    (7)      Roberts v. Google, Case No. 3:20-cv-7824-JD; and

 5                    (8)      Kavulak v. Google, Case No. 3:20-cv-09421-JD.

 6           D.       Six tagalong consumer class actions that were transferred or conditionally

 7                    transferred from other District Courts by the JPML 1:

 8                    (1)      Paige v. Google LLC, Case No. 1:20-03158 (D.D.C.) (transferred);
 9                    (2)      McCready v. Google LLC, Case No. 20-03556 (D.D.C.) (conditionally
10           transferred);
11                    (3)      Blumberg v. Google LLC, Case No. 20-03557 (D.D.C.) (conditionally
12           transferred);
13                    (4)      Ratliff v. Google LLC, Case No. 20-00833 (S.D. Miss.) (conditionally
14           transferred);
15                    (5)      Black v. Google LLC, Case No. 21-00077 (E.D. Mo.) (conditionally
16           transferred); and
17                    (6)      Alexander v. Google LLC, Case No. 21-00018 (E.D. Va.) (conditionally
18           transferred).

19           This Court has been coordinating various Google Play-related actions for several months.

20   The Court appointed Interim Lead Class Counsel for both the Consumer Class Action and the

21   Developer Class Action. The Parties negotiated a Protective Order, ESI Order, and Discovery

22   Coordination Order, which were subsequently entered. The Parties have served and responded to

23   discovery requests, commenced document productions, and Plaintiffs continue to meet and confer

24
     1
       Paige was formally transferred per the JPML’s order. With respect to the five other tagalongs, the deadline for
25
     objecting to the JPML’s conditional transfer order expired on February 16, 2021 and the JPML lifted the temporary
     stay of that order on February 17, 2021. The parties will report any further developments at the status conference.
26

27

28
                                                              2
                                    JOINT CASE MANAGEMENT STATEMENT
                                              3:21-MD-02981-JD
                 Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 5 of 12




 1   with Google related to various discovery issues, including Google’s and Epic’s search protocols,

 2   date ranges for production, requests about regulatory investigations, transactional and financial

 3   data requests, a proposed mutual validation protocol, and searches related to named consumer

 4   plaintiffs’ individual devices and accounts. The parties will comply with the Court’s standing

 5   orders if any of their discovery disputes reach impasse.

 6          A Stipulation and [Proposed] Scheduling Order and Page Limits for Forthcoming Motion

 7   Practice was filed with the Court (Epic, ECF No. 87; Consumer Class Actions, ECF No. 71;

 8   Developer Class Actions, ECF No. 68) and is pending approval. The Parties request entry of the
 9   stipulated case schedule. Developer and Consumer Plaintiffs maintain that the schedule will
10   require prompt resolution of on-going discovery issues and prompt production of necessary
11   documents, particularly transactional data, to meet the current August 2021 class certification
12   deadline.
13          Paige and recently-filed tagalong consumer actions from other districts have not advanced
14   beyond the pleadings stage. Those complaints rely on nearly identical factual allegations, assert
15   the same legal theories and seek the same relief as the Consumer Class Action already pending
16   before this Court. As such, the six tagalong consumer cases from other district courts should
17   simply be consolidated with the Consumer Class Action, as the Court has done for other “related”
18   consumer cases filed in this District, and all tagalong plaintiffs join in the currently filed

19   Consolidated Consumer Amended Complaint. The Consumer Plaintiffs also request that the court

20   enter an order directing that any future MDL cases will be automatically related to the Consumer

21   Class Action.

22          Court Filings.     Subject to the Court’s approval, the parties propose filing all new

23   documents on the MDL case docket (3:21-md-02981-JD). In addition, documents related to the

24   Epic action would be filed on the docket for Case No 3:20-cv-05671-JD; documents related to the

25   Consumer Class Action would be filed on the docket for Case No. 3:20-cv-05761-JD; and

26

27

28
                                                      3
                               JOINT CASE MANAGEMENT STATEMENT
                                         3:21-MD-02981-JD
                 Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 6 of 12




 1   documents related to the Developer Class Action would be filed on the docket for Case No. 3:20-

 2   cv-05792-JD.

 3          Court’s Prior Orders. The Parties request the Court adopt the following orders as

 4   governing the Play Store MDL:

 5          A.      Protective Order (Epic, ECF No. 106-1; Consumer Class Action, ECF No. 109-1;

 6                  Developer Class Action, ECF No. 76-1);

 7          B.      ESI Order (Epic, ECF No. 88; Consumer Class Action, ECF No. 72; Developer

 8                  Class Action, ECF No. 69); and
 9          C.      Discovery Coordination Order (Epic, ECF No. 89; Consumer Class Action, ECF
10                  No. 73; Developer Class Action, ECF No. 70); and
11          D.      the Stipulation and [Proposed] Scheduling Order and Page Limits for Forthcoming
12                  Motion Practice (Epic, ECF No. 87; Consumer Class Action, ECF No. 71;
13                  Developer Class Action, ECF No. 68.
14          Google’s Motions to Dismiss. Google filed its opening brief in support of its motion to
15   dismiss Epic and the Developer Class Action on November 13, 2020. (Epic, ECF No. 91;
16   Developer Class Action, ECF No. 71). Plaintiffs filed their opposition on December 21, 2020
17   (Epic, ECF No. 111; Developer Class Action, ECF No. 81), and Google filed its reply on January
18   20, 2021 (Epic, ECF No. 117; Developer Class Action, ECF No. 95). In its February 11, 2021

19   Order, the Court vacated the hearing date previously set for Google’s Motion and stated the

20   February 18, 2021 status conference would be used to “discuss coordinated motion proceedings

21   and other case management issues.” (Play Store MDL, ECF No. 2). All Parties to the Epic and

22   Developer Class Actions believe the issues presented in the briefs are ripe for decision and are not

23   affected by the creation of the Play Store MDL, nor the transfer and consolidation of additional

24   tagalong consumer class cases.

25

26

27

28
                                                      4
                               JOINT CASE MANAGEMENT STATEMENT
                                         3:21-MD-02981-JD
               Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 7 of 12




 1          Consumers filed a Consolidated Amended Complaint on December 28, 2020. Following

 2   that filing, Consumers and Google agreed to stay dismissal briefing pending the Court’s resolution

 3   of Google’s Motion to Dismiss the Epic and Developer Class Action complaints. (Consumer Class

 4   Action ECF No. 138). Unless the Court directs otherwise, Consumers and Google believe it would

 5   be efficient to first address the fully-briefed dismissal motions now pending before the Court.

 6          Discovery: The first discovery requests were served by Epic, Developer Plaintiffs, and

 7   Consumer Plaintiffs on November 9, 2020. Google timely objected to those requests and served

 8   requests on Epic and Developer Plaintiffs on December 3, 2020 and December 18, 2020
 9   respectively. Both Epic and Developer Plaintiffs have timely objected to those requests.
10          Document Production: The Parties have begun producing documents, with Google’s first
11   production of over 375,000 pages from its custodial review having occurred yesterday, February
12   16, 2021, and advises that a further substantial production is in process for early March. Epic has
13   also produced documents, amounting to approximately 1.7 million pages to date. Transactional
14   data has not yet been produced. The parties have cooperatively met and conferred to discuss the
15   production of transactional data and other documents approximately seven times since November
16   2020, and continue to meet and confer, although several discovery issues remain unresolved.
17          Unresolved Discovery Issues:
18                  a. Custodial Categories: The Parties continue to negotiate search terms to be run

19                      over Google’s and Epic’s custodial collections.

20                  b. Validation Protocol: The Parties continue to discuss whether a validation

21                      protocol (which would require reviewing a sample of documents to determine

22                      the percentage of documents hit by search terms that are responsive) is

23                      appropriate.

24                  c. Scope of Time: The Parties continue to discuss the period searches should

25                      cover.

26

27

28
                                                      5
                                 JOINT CASE MANAGEMENT STATEMENT
                                           3:21-MD-02981-JD
     Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 8 of 12




 1      d. Regulatory Investigations:         The Parties continue to discuss whether

 2         documents produced in regulatory investigations that implicate any topic at

 3         issue here should be produced in this litigation.

 4      e. Transactional data:      The Parties continue to discuss the production of

 5         transactional data that is relevant to class certification and expert issues. The

 6         Plaintiffs have prioritized the requested data and have discussed in numerous

 7         meet and confers the manner in which such data could be produced. Google

 8         indicated that it is still examining how to produce the requested data in a format
 9         that is usable by all parties and has committed to work cooperatively with
10         Plaintiffs on an efficient method of pulling transactional data that is acceptable
11         to all Parties.
12      f. Consumer Plaintiffs’ User Account Activity: The Parties continue to discuss
13         the collection of data related to the named consumer plaintiffs’ device usage,
14         app downloads and user activity.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         6
                   JOINT CASE MANAGEMENT STATEMENT
                             3:21-MD-02981-JD
             Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 9 of 12




     Dated: February 17, 2021          CRAVATH, SWAINE & MOORE LLP
 1                                       Christine Varney (pro hac vice)
 2                                       Katherine B. Forrest (pro hac vice)
                                         Gary A. Bornstein (pro hac vice)
 3                                       Yonatan Even (pro hac vice)
                                         Lauren A. Moskowitz (pro hac vice)
 4                                       M. Brent Byars (pro hac vice)
 5                                     FAEGRE DRINKER BIDDLE & REATH
 6                                     LLP
                                         Paul J. Riehle
 7

 8                                     Respectfully submitted,
 9                                     By:       /s/ Yonatan Even
10                                               Yonatan Even

11                                               Counsel for Plaintiff Epic Games, Inc.

12
     Dated: February 17, 2021          BARTLIT BECK LLP
13                                       Karma M. Giulianelli
14
                                       KAPLAN FOX & KILSHEIMER LLP
15                                       Hae Sung Nam

16
                                       Respectfully submitted,
17
                                       By:        /s/ Karma M. Giulianelli_____________
18
                                                  Karma M. Giulianelli
19
                                                 Co-Lead Counsel for the Proposed Class in
20                                               In re Google Play Consumer Antitrust
                                                 Litigation
21

22

23

24

25

26

27

28
                                             7
                           JOINT CASE MANAGEMENT STATEMENT
                                     3:21-MD-02981-JD
            Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 10 of 12




     Dated: February 17, 2021          PRITZKER LEVINE LLP
 1                                       Elizabeth C. Pritzker
 2
                                       Respectfully submitted,
 3
                                       By:        /s/ Elizabeth C. Pritzker_____________
 4                                                Elizabeth C. Pritzker
 5
                                                 Liaison Counsel for the Proposed Class in
 6                                               In re Google Play Consumer Antitrust
                                                 Litigation
 7

 8   Dated: February 17, 2021          HAGENS BERMAN SOBOL SHAPIRO LLP
                                         Steve W. Berman
 9
                                         Robert F. Lopez
10                                       Benjamin J. Siegel

11                                     SPERLING & SLATER PC
                                         Joseph M. Vanek
12                                       Eamon P. Kelly
                                         Alberto Rodriguez
13

14
                                       Respectfully submitted,
15
                                       By:       /s/ Steve W. Berman
16                                               Steve W. Berman
17
                                                 Co-Lead Interim Class Counsel for the
18                                               Developer Class and Attorneys for Plaintiff
                                                 Pure Sweat Basketball
19

20

21

22

23

24

25

26

27

28
                                             8
                           JOINT CASE MANAGEMENT STATEMENT
                                     3:21-MD-02981-JD
            Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 11 of 12




     Dated: February 17, 2021          HAUSFELD LLP
 1                                       Bonny E. Sweeney
 2                                       Melinda R. Coolidge
                                         Katie R. Beran
 3                                       Scott A. Martin
                                         Irving Scher
 4

 5
                                       Respectfully submitted,
 6
                                       By:       /s/ Bonny E. Sweeney
 7                                               Bonny E. Sweeney
 8                                               Co-Lead Interim Class Counsel for the
                                                 Developer Class and Attorneys for Plaintiff
 9
                                                 Peekya App Services, Inc.
10

11   Dated: February 17, 2021          MORGAN, LEWIS & BOCKIUS LLP
                                         Brian C. Rocca
12                                       Sujal J. Shah
13                                       Minna L. Naranjo
                                         Rishi P. Satia
14                                       Michelle Park Chiu

15
                                       Respectfully submitted,
16

17                                     By:       /s/ Brian C. Rocca
                                                 Brian C. Rocca
18
                                       Counsel for Defendants Google LLC et al.
19

20

21

22

23

24

25

26

27

28
                                             9
                           JOINT CASE MANAGEMENT STATEMENT
                                     3:21-MD-02981-JD
              Case 3:21-md-02981-JD Document 3 Filed 02/17/21 Page 12 of 12




                                        E-FILING ATTESTATION
 1

 2                  I, Hae Sung Nam, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                   /s/ Hae Sung Nam
 6                                                    Hae Sung Nam
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
                                JOINT CASE MANAGEMENT STATEMENT
                                          3:21-MD-02981-JD
